      Case 2:20-cv-00047-KJM-AC Document 16 Filed 05/29/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    DON C. LIVINGSTON,                                 No. 2:20-cv-0047 KJM AC P
12                       Petitioner,
13           v.                                          ORDER
14    PATRICK COVELLO, Warden,
15                       Respondent.
16

17          Petitioner, a state prisoner proceeding pro se, has responded to this court’s May 5, 2020

18   order directing him to show cause why he did not timely oppose respondent’s March 23, 2020

19   motion to dismiss. Petitioner explains that, due to circumstances in the prison associated with the

20   current COVID-19 health crisis, he was deprived access to his legal documents until two weeks

21   ago. Petitioner seeks leave of court to continue with this case and requests extended time to

22   respond to respondent’s motion.

23          Accordingly, for good cause shown, IT IS HEREBY ORDERED that:

24          1. Petitioner shall, within 30 days after the filing date of this order, file and serve an

25   opposition or statement of non-opposition to respondent’s motion to dismiss.

26          2. Respondent may file and serve a reply within 14 days after the electronic filing of

27   petitioner’s response.

28   ////
                                                        1
     Case 2:20-cv-00047-KJM-AC Document 16 Filed 05/29/20 Page 2 of 2

 1          3. Failure of petitioner to timely file a response to respondent’s motion will result in a
 2   recommendation that this action be dismissed without prejudice.
 3          IT IS SO ORDERED.
 4   DATED: May 28, 2020
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
